bo

10

11

13

14

15

16

17

18

19

 

Case 2:20-cv-11296-JWH-E Document 30 Filed 07/26/21 Page 1of1 Page ID #:1296

JS-6

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA
JUAN CARLOS SANTANA, NO. CV 20-11296-JWH(E)
Petitioner,
JUDGMENT
Vv.

JOSIE GASTELO, Warden,

Respondent.

~~ we wa wa wa a a a a

 

Pursuant to the “Order Dismissing Petition Without Prejudice,”
IT IS ADJUDGED that the Petition is dismissed without prejudice.

DATED: July 26, 2021.

VM

JOHN W. HOLCOMB
UNITED STATES DISTRICT JUDGE

 

 

 
